Concurring Opinion by
Mr. Justice Eagen :
I concur in the result reached by the majority. However, I am compelled to express my reasons for so doing, because I cannot agree with the majority’s analysis of the issue.
*214The majority, first of all, fails to recognize tbe basic premise, here involved, that “gross inadequacy of price is sufficient basis, in itself, for setting aside a sheriff’s [judicial] sale (See, Peoples—Pbgh. Tr. Co. v. Blickle, 330 Pa. 398, 199 A. 213 (1938)) . . . .” Capozzi v. Antonoplos, 414 Pa. 565, 570, 201 A.2d 420, 422 (1964). There can be no dispute that the price paid by the appellant, Tom Swift, ($5 plus current taxes of $329.46 for a tract of land valued at nearly $6000) is grossly inadequate.
The majority, although not recognizing the above stated principle, felt the need to rule against the appellee on two distinct grounds. Initially, they state “the rights of the parties are specifically established by the Beal Estate Tax Sale Law. The statute is the sole authority governing the sale of this land for delinquent taxes.”1 This statement is clearly an over-reading of the legislative intent behind the passage of this Act.2 The majority, itself, states: “[t]he statute provides several protections for a mortgagee.” [Em*215phasis added.] Thus, implying, and correctly so, that this legislative enactment was merely an attempt to partially codify this area of the law. It is my strong belief that the legislature did not attempt to completely fill this area of the law so as to eliminate all remnants of the common law from being applied.
I do not question the majority’s rule of law that “whenever there is a direct rule of law governing the case in all its circumstances, the [equity] court is as much bound by it as would be a court of law . . . ,” I merely believe that there is no direct rule of law governing this case. Thus, it is my belief that the “gross inadequacy” test has not been eliminated from consideration in delinquent tax sales by the Real Estate Tax Sale Law.
However, I do not come to the conclusion that we should set aside this judicial sale due to the gross inadequacy of the price. I am in full accordance with the majority, that this “ ‘mistake of fact’ ... is precisely the sort of mistake which cannot provide a basis for equitable relief.” I come to this conclusion, despite several cases which indicate that the “gross inadequacy” principle should be applied even if there is a mistake. Warren Pearl Works v. Rappaport, 303 Pa. 235, 154 A. 587 (1931); and First National Bank of Sunbury v. Rockefeller, 333 Pa. 553, 5 A.2d 205 (1939). These cases are clearly distinguishable from the one now before us, because both of these decisions involved “mutual” mistakes, while this case revolves around a “unilateral” mistake of fact. A unilateral mistake of fact has long been recognized as not rendering a contract voidable, Restatement of Contracts §503 (1932). Therefore, I agree with the majority that a court of equity should not relieve a party from the consequences of its own (unilateral) carelessness.

 The majority cites a common pleas court opinion as authority for this statement. Richards v. Schuylkill County, 20 Pa. D. & C. 2d 539, aff’d per curiam, 399 Pa. 552, 161 A.2d 26 (1960). It is granted that the common pleas court stated that “[t]he county having accepted in their entirety the provisions of the Real Estate Tax Sale Law of 1947, supra, as required by that act, it remains and becomes the sole statutory authority governing the sale of lands by the county for delinquent taxes . . . .” Id. at 541. However, this statement was made in a completely different context than the majority here implies. The statement was made in response to a contention that the Act of 1947 does not apply and that the earlier legislative acts are applicable. Thus, the common pleas court was merely stating that once counties have adopted the Act of 1947 it becomes the sole applicable statutory authority. In no way did the court there, or any other court, state that the Act of 1947 renders all common law in the area void.


 Act of July 7, 1947, P. L. 1368, Art I, §101 et seq., as amended, 72 P.S. §5860.101 et seq.